             Case 4:20-cv-01425-LPR Document 7 Filed 01/25/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

HARVEY JONES                                                                                PETITIONER
ADC #88202

v.                                Case No. 4:20-cv-01425-LPR-JTR

DEXTER PAYNE
Director, ADC                                                                             RESPONDENT

                                                  ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. (Doc. 5). No objections have been filed. 1 After careful

consideration of the Recommended Disposition, as well as a de novo review of the record, the

Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.       Petitioner Harvey Jones’ § 2254 habeas petition (Doc. 1) is DISMISSED without

prejudice.

        2.       Petitioner Jones’ Motion to Appoint Counsel (Doc. 6) is DENIED as moot; and

        3.       a Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule

11(a), Rules Governing § 2254 Cases in United States District Courts.




1
  On the same date that the Recommended Disposition was filed (December 30, 2020), Petitioner Jones’ Motion for
Appointment of Counsel was entered on the docket. (Doc. 6). The Motion was mailed on December 27, 2020,
which was three days before the Recommended Disposition was filed. Id. at 2. The Motion is not an Objection to
the Recommended Disposition.
  Case 4:20-cv-01425-LPR Document 7 Filed 01/25/21 Page 2 of 2




IT IS SO ORDERED this 25th day of January 2021.


                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE
